DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner notes that the amended drawings filed March 16, 2022 are accepted, and the drawing objection found in the Office action of December 16, 2021 is hereby withdrawn.
The amendments made to claims 1, 3, and 8 overcome the objections made to these claims in the previous Office action.  These objections are hereby withdrawn.
The amendments and arguments found on pages 10-11 are sufficient to overcome the rejections of claims 1-14 and 20 under 35 USC 112(b).  These rejections have been withdrawn.  However, issues remain with claims 15-20 under 35 USC 112(b) as will be found below.
As will be noted below, the amendment made to claim 11 obviates the 35 USC 112(f) interpretation of “an imaging system as found in the December 16, 2021 Office action.  Only the specific limitations found below, in addition to any limitations explicitly reciting “means for” language, will be interpreted under 35 USC 112(f).
Applicant's arguments on pages 11-12 of the March 16, 2022 remarks regarding the 35 USC 101 rejection of claims 10, 13, 14, and 20 have been fully considered but they are not persuasive.
Regarding claim 10, applicant argues that the limitation “outputting height data” in claim 10 integrates the claim into a practical application which would make the claim patent eligible.  However, the examiner disagrees, as the examiner sees the limitation of “outputting the height data for generating a three dimensional image of the surface” to be insignificant post-solution 
Regarding claim 14, applicant argues that the limitation “receiving intensity data” in claim 14 integrates the claim into a practical application.  However, this limitation is also not presented in a significant enough manner to integrate the judicial exception into a practical application.  In the best understanding of the examiner, the method of claim 14 only needs to receive intensity data of an interference pattern.  The claim does not generate any interference information on its own, particularly as the claimed method is still performed in a computer (see the preamble of claim 14, which recites, “A method of imaging comprising, in a computer or one or more circuits . . .”).  The act of a computer receiving data is not enough to integrate the judicial exception into a practical application.
Finally, regarding the arguments on page 12, the examiner notes that “measurement of intensity contrast in the interference so as to obtain height data for 3D imaging” is not positively recited in claims 10 and 14 in such a way to integrate the claims into a practical application.  As stated in the rejection, the claims only appear to be using a computer to receive data, determine coherence factors, and determine height data from the coherence factors.  No interference measurement is positively recited by those claims.  Additionally, what is set forth by the claim does not appear to improve the actual functionality of a computer in a manner that is similar to 
As a result, claims 10, 13, 14, and 20 remain rejected under 35 USC 101 as being drawn to an abstract idea without significantly more.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 15, claim 14, the claim on which claim 15 depends, recites that the method is a method of imaging comprising, “in a computer or one or more circuits”.  However, claim 15 recites a plurality of steps that involve passing light through an optical system in order to capture interference.  Therefore, it is unclear how claim 15 can function as an optical imaging claim if it is a further limitation of a method performed inside a computer.  Clarification is required.
Claim 16 is rejected by virtue of its dependence on claim 15, thereby containing all the limitations of the claim on which it depends.
Claims 17-19 are rejected for the same reasons as claim 15, as they include limitations directed to portions of the optical measurement while being set forth as a method performed in a computer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 13, 14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 10 and 14, the claims recite the judicial exception of a mathematical concept; more particularly, the claims are drawn to the processing of data to determine coherence factors and, from these factors, height data of a surface.  In claim 10, the claim is drawn to 
 As disclosed in the instant specification, determining the coherence factor to measure an intensity contrast involves a mathematical operation (see equation 3 on page 9 of the instant specification, for example).  The quantitative height that is determined is then ascertained from a lookup table that takes into account path length differences and the determined coherence factors (see page 8, lines 12-13 of the instant specification).  In this light, in view of the broadest reasonable interpretation of the claims in light of the specification, the claims encompass mathematical calculations.  This is considered an abstract idea in view of, for example, Digitech Image Techs. LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014). 

e.g. to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g. a mathematical equation or calculation) does not integrate a judicial exception into a practical application or provide significantly more.  See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) or Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) along with MPEP 2106.05(f).  
As such, claims 10 and 14 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
	As for claims 13 and 20, the claims are rejected for the reasons set forth above regarding claims 10 and 14.  The claims merely define what the computer or circuit is; this additional definition does not provide significantly more than the judicial exception for the reasons set forth above.
	The examiner notes that claims 11, 12, and 15-19 are not rejected under 35 USC 101, as these claims add additional limitations (an imaging system or interferometer in claim 11; a camera or imaging sensor in claim 12; steps for actively generating interference in claim 15) that integrate the claimed invention into a practical application.  Claims 16-19 are included here by virtue of their dependence on at least claim 15.
Allowable Subject Matter
Claims 1-9 and 21 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  

While no prior art rejection is available to be made on claims 10 and 14, any statements on the allowability of these claims is precluded at this time until the 35 USC 101 rejections set forth above are properly overcome.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 23, 2022